FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2022

                                      No. 04-22-00600-CR

                               EX PARTE Rafael Alfaro LEIJA,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10469CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        On October 11, 2022, we ordered the trial court to prepare and file a certification of
appellant’s right to appeal. See TEX. R. APP. P. 25.2(a)(2). We also ordered the County and
District Clerk of Kinney County to file a supplemental clerk’s record containing the trial court’s
certification by October 31, 2022. On October 31, 2022, the County and District Clerk of Kinney
County filed a notification of late record stating that his office had not yet received the trial
court’s certification. On November 7, 2022, the County and District Clerk of Kinney County
filed a supplemental clerk’s record containing the trial court’s certification. The notification of
late record is therefore DENIED AS MOOT.

       Our records show that the appellate record is now complete. Appellant’s brief is therefore
due by November 28, 2022. See TEX. R. APP. P. 38.6(a).



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court